Stagy, O. J.
The impression is gained from a careful perusal of the record that the judgment below should be affirmed.
In the first place, there is much in the suggestion that the devise to the children of Annie L. Owens was intended to be in fee simple, determinable upon their dying without heirs. O. S., 1137; Willis v. Trust Co., 183 N. C., 267, 111 S. E., 166. It is provided by C. S., 4162, that when real estate is devised to any person, the same shall be held in fee *846simple, unless such devise shall, in plain and express words show, or it shall be plainly intended by the will, or some part thereof, that the testator intended to convey an estate of less dignity. Jolley v. Humphries, 204 N. C., 672, 167 S. E., 417. There is also authority for the position that where it appears from the context of a will that the word “children” has been inaccurately used, when heirs or heirs of the body was intended, such meaning may be ascribed to the inaccurate expression, and the intention of the testator thus effectuated. Cole v. Robinson, 23 N. C., 541. This view may find support in items three and four of the will. In these items it is noteworthy the testatrix does not say her son Henry and his children and her daughter Claudia and her children, respectively, are “to have equal shares with the others.” The gifts are to Henry and to Claudia, and each is charged with the value of a lot which the testatrix, during her lifetime, had given to each of them.
But passing this, and conceding that the children of Mrs. Owens did not take fees, but life estates only, with remainders in fee vested in the grandchildren, subject to be divested by their predeceasing their parents, it does not follow that the sale of the land in 1910 by Ward, commissioner, was void and of no effect. C. S., 3234; Baggett v. Jackson, 160 N. C., 26, 75 S. E., 86.
All of the present petitioners who were then in esse, sixteen in number, were parties to that proceeding, and at least one member of each class of remaindermen was present to represent the class. Lumber Co. v. Herrington, 183 N. C., 85, 110 S. E., 656.
The jurisdiction of the Superior Court is not derivative in matters of this kind originating before the clerk. He is but a part of the same court. Cf. Keen v. Parker, 217 N. C., 378, 8 S. E. (2d), 209. For this reason it is provided by C. S., 637, that whenever a civil action or special proceeding begun before the clerk of a Superior Court is “for any ground whatever” sent to the Superior Court before the judge, the judge shall have jurisdiction; and it is his duty, upon request of either party, to proceed to hear and determine all matters in controversy in such proceeding. It has been held that even when the proceeding originally had before the clerk is void for want of jurisdiction, the Superior Court may yet proceed in the matter. Williams v. Dunn, 158 N. C., 399, 74 S. E., 99; In re Anderson, 132 N. C., 243, 43 S. E., 649.
Moreover, the parties being the same and the subject matter identical, there is no reason why the irregularities, if any, in the proceeding of 1909-1910 may not now be cured in this proceeding, if need be. Roberts v. Roberts, 143 N. C., 309, 55 S. E., 721. Full value has heretofore been paid for the property. A proceeding had more than thirty years ago, upon the strength of which titles have passed and valuable improve*847ments Have been erected on the property, ought not to be upset except for compelling reasons, which do not appear on this record. Ipock v. Bank, 206 N. C., 791, 175 S. E., 127.
Finally, it is to be observed that the deed of Ward, commissioner, being similar to a deed from a stranger, Amis v. Stephens, 111 N. C., 172, 16 S. E., 17, or one not connected with the cotenancy, McCulloh v. Daniel, 102 N. C., 529, 9 S. E., 413, was manifestly colorable title, Lumber Co. v. Cedar Works, 165 N. C., 83, 80 S. E., 982, and the cotenants were barred by seven years adverse possession thereunder, even as to those, if any, who were not parties to the proceeding. Alexander v. Cedar Works, 177 N. C., 137, 98 S. E., 312; Lumber Co. v. Cedar Works, supra. The case is not like Cooley v. Lee, 170 N. C., 18, 86 S. E., 720, where claim of title was under deeds of purchase from the cotenants. Here, the commissioner’s deed which closely resembles a deed from a third person, was color of title, and seven years adverse possession thereunder, “ripened it into a perfect title.” Johnson v. Farlow, 35 N. C., 84; Wilson v. Brown, 134 N. C., 400, 46 S. E., 762.
In Greenleaf v. Bartlett, 146 N. C., 495, 60 S. E., 419, this Court adopted the dissenting views of Chief Justice Taney and Justice Catron in Moore v. Brown, 11 How. (U. S.), 414, where it was said that if every legal defect in the title papers of a purchaser in possession, as they appear on the record, may be used against him after the lapse of seven years, the law itself is a nullity and protects nobody. The statute has no reference to titles good in themselves, but was intended to protect apparent titles, void in law, and supply a defense where none existed without its aid. Its object is repose. It operates inflexibly and on principle, regardless of particular cases of hardship. The condition of society and the protection of ignorance, as to what the law was, required the adoption of this rule. The law should be liberally construed.
In any event, therefore, all of the petitioners, not under disability, are barred by the seven years statute of limitations. C. S., 428.
In other words, even if the invalidity of the proceeding of 1909-1910 be conceded, which it is not, all of the petitioners, not under disability, are barred by the lapse of time. So far as they are concerned, regardless of the ground upon which it is put, the case was properly dismissed. Some of those thus barred by the statute of limitations were not in being at the time of the proceeding, but have since become of age. It can make no difference whether they were parties to the proceeding or not. The flight of time is inexorable, and the statute of repose is inflexible.
In this view of the matter, the only question remaining is whether the proceeding which resulted in the sale of 1910 is sufficient to estop those, under disability, who may or may not have been parties thereto, but who were represented therein by all the members of their respective *848classes then m esse. The cases of Lumber Co. v. Herrington, supra; Ryder v. Oates, 173 N. C., 569, 92 S. E., 508; and Springs v. Scott, 132 N. C., 548, 44 S. E., 116, would seem to suggest an affirmative answer.
The petitioners under disability, however, take the position that the proceeding was without form and void and hence nugatory as to them. Of course, an argument can always be made against an irregular proceeding. The one presently advanced did not prevail in the court below, and it is not accepted here.
The proceeding is not so fatally defective as to render it void. Smith v. Gudger, 133 N. C., 627, 45 S. E., 955. The petitioners, under disability, were represented therein, both by trustees appointed for the purpose and by members of their respective classes; it was found that a sale would best subserve the interests of all; full value was paid for the property at the time, and the sale was approved by the judge of the Superior Court. Ex parte Dodd, 62 N. C., 97. The final order of confirmation seems to have been made at term. It was not incumbent upon the purchaser to see that the money paid for the property was properly disbursed. Pendleton v. Williams, 175 N. C., 248, 95 S. E., 500; Bullock v. Oil Co., 165 N. C., 63, 80 S. E., 972. It appears from the clerk’s testimony that the purchase money was paid to the life tenants according to the computed value of their respective life estates, and “the balance was paid to the guardians of each set of grandchildren, . . . appointed by the clerk of the Superior Court, . . . being the respective parents of the children.” There is no suggestion of any imposition or overreaching in the matter. Starnes v. Thompson, 173 N. C., 466, 92 S. E., 259.
Nor is this all. Some of the present petitioners were parties to the proceeding in 1909-1910; they have seen the locus in quo subdivided into building lots and grow from a vacant block into a thickly settled portion of the town of Plymouth; two of them have subsequently purchased a lot therein and acquired title under the deed made by Ward, commissioner, in 1910, later transferred it and then sold it to one of the defendants herein. Hence, their present assertion of claim in remainder is contradicted by their later deeds. A brick school building, valued at approximately $35,000.00, has also been erected on the property in reliance upon the validity of the commissioner’s deed.
The point is stressed that no jurisdiction was acquired by the Superior Court because the proceeding was erroneously begun before the clerk and “went before the judge only for his approval of the order of sale and the decree of the clerk confirming it.” If this position be accepted we would have the “anomaly,” decried in Roseman v. Roseman, 127 N. C., *849494, 37 S. E., 518, of a proceeding declared void, not because the petitioners entered the wrong court, but because they entered through the wrong door. The enactment of 0. S., 637, was to prevent such “useless countermarching” at the expense of innocent persons. “Even if the proceeding before the clerk had been without authority, the judge could retain jurisdiction after the action was brought before him.” Ryder v. Oates, supra. It is established by numerous decisions that the clerk is but a part of the Superior Court, and when a proceeding of this character is brought before the judge for his approval, he is vested with ample authority to deal with it. Williams v. Dunn, supra; Smith v. Gudger, supra; In re Anderson, supra.
The judgment below is
Affirmed.